DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a three-dimensional data encoding method of encoding a plurality of three-dimensional points.  Independent claim 1 identifies the uniquely distinct feature “selecting one prediction mode using one or more second three-dimensional points in a vicinity of a first three-dimensional point, the one prediction mode being selected from among two or more prediction modes;  calculating a predicted value of attribute information of the first three-dimensional point according to the selected one prediction mode " 
Independent claim 8 identifies the uniquely distinct feature “obtaining a prediction mode and a prediction residual of a first three-dimensional point among the plurality of three-dimensional points by obtaining a bitstream, the obtained prediction 3mode being selected to be included in the bitstream using one or more second three-dimensional points in a vicinity of the first three-dimensional point, the obtained prediction mode being selected from among two or more prediction modes; calculating a predicted value of attribute information of the first three-dimensional point according to the obtained prediction mode; and calculating attribute information of the first three-dimensional point by adding the predicted value and the prediction residual, wherein in the calculating of the predicted value, a predetermined fixed value is assigned as a predicted value in a case in which a total number of one or more second three-dimensional points available to calculate the predicted value in the obtained prediction mode is less than or equal to a predetermined number corresponding to the obtained prediction mode." 
Independent claim 15 identifies the uniquely distinct feature “selects one prediction mode using one or more second three-dimensional points in a vicinity of a first three-dimensional point, the one prediction mode being selected from among two or more prediction modes; calculates a predicted value of attribute information of the first three-dimensional point according to the selected one prediction mode; calculates a prediction residual that is a difference between the attribute information of the first three-dimensional point and the calculated predicted value; generates a bitstream that includes the selected one prediction mode and the prediction residual; and in the calculating of the predicted value, assigns a predetermined fixed value as a predicted value in a case in which a total number of the one or more second three-dimensional points available to calculate the predicted value in the selected one prediction mode is less than or equal to a predetermined number corresponding to the selected one prediction mode.” 
obtains a prediction mode and a prediction residual of a first three-dimensional point among the plurality of three-dimensional points by obtaining a bitstream, the obtained prediction mode being selected to be included in the bitstream using one or more second three-dimensional points in a vicinity of the first three-dimensional point, the obtained prediction mode being selected from among two or more prediction modes; calculates a predicted value of attribute information of the first three-dimensional point according to the obtained prediction mode; calculates attribute information of the first three-dimensional point by adding the predicted value and the prediction residual; and in the calculating of the predicted value, assigns a predetermined fixed value as a 6predicted value in a case in which a total number of the one or more second three-dimensional points available to calculate the predicted value in the obtained prediction mode is less than or equal to a predetermined number corresponding to the obtained prediction mode.”
Independent claim 22 identifies the uniquely distinct feature “selecting a prediction mode using one or more second three-dimensional points in a vicinity of a first three-dimensional point; calculating a predicted value of attribute information of the first three-dimensional point based on the selected prediction mode; calculating a prediction residual that is a difference between a value of the attribute information and the calculated predicted value; and generating a bitstream that includes the prediction residual, wherein the predicted value is calculated only when a total number of the one or more second three-dimensional points is greater than a predetermined number corresponding to the selected prediction mode.”

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TAT C CHIO/Primary Examiner, Art Unit 2486